 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                    Case No. 18-cr-4913-BAS
11
                                    Plaintiff,     JUDGMENT & ORDER
12                                                 GRANTING MOTION TO
                                                   DISMISS INFORMATION
13           v.
                                                   [ECF No. 38]
14    JAYVONNE JAMIE HIGDAY (2),
15                                Defendant.
16

17         Presently before the Court is the Government’s motion to dismiss without
18   prejudice the Information against Defendant Jayvonne Jamie Higday “in the interests
19   of justice and judicial economy.”     (ECF No. 38.)     The Court GRANTS the
20   Government’s motion and DISMISSES WITHOUT PREJUDICE the Information
21   against Defendant Jayvonne Jamie Higday.
22         IT IS SO ORDERED.
23

24   DATED: November 28, 2018
25

26

27

28


                                             –1–                                  18cr4913
